Citation Nr: 1455306	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1992 to May 1997.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2013, a videoconference hearing was held before the undersigned in Washington, DC, with the Veteran located at the VA satellite office in San Antonio, Texas.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming specially adapted housing.  Regulations pertinent to this benefit require specific ratings, including an adjudication of loss of use of either lower extremity.  During the Board hearing in August 2013, the Veteran alluded to symptoms of loss of use of his lower extremities, particularly the right.  The most recent examination by VA was in May 2010.  At that time, the examiner referenced the Veteran's need for a back brace and a cane for ambulation, but no opinion regarding whether he had lost the use of a lower extremity as defined by VA.  

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of  grasping, manipulation, etc., in the case of the hand, or of balance and  propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  (a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  (b) Complete paralysis of the external popliteal nerve (common  peroneal) and consequent, footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 4.63.  

After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his lower extremity disabilities.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that the Veteran has lost the use of either of his lower extremities.  X-rays and/or other diagnostic studies should be done, as deemed appropriate by the examiner.  The examiner must provide a thorough description of the Veteran's service-connected lower extremity disorders and render objective clinical findings concerning the severity of the disabilities, to include observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any.  The examiner must then render an opinion concerning whether the Veteran has lost the use of either lower extremity.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

